DETAILED ACTION
This 2nd Non-Final Office Action is in response to the amendment and / or remarks filed on April 26, 2022.  Claims 21 – 32 are pending and is currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 9, 10, 11, 12 & 17 of U.S. Patent No. 10,900,744 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10,900,744 B1 and the instant patent application BOTH set forth:  
A handgun holster, the holster configured for receiving each of a multiplicity of handguns comprising different form factors and each of the multiplicity of handguns comprising an accessory rail, and configured for receiving an accessory attachable to the accessory rail of each of said multiplicity of handguns, the holster comprising:
a holster body and a belt loop, the holster body comprising a rearward portion comprising a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side and a right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body with a pair of threaded fasteners, the holster is configured to be wearable either on the right or left side of a user; 
the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body comprising a first body portion defining a first cavity portion and a second body portion defining a second cavity portion, the first cavity portion being dimensioned and configured so that, while the handgun is holstered there is a clearance between the handgun and holster extending around three sides of the handgun, wherein the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls; -2-Attorney Docket No.: P24173US03 Application No.: 17/153,964 
the second cavity portion comprising a shape conforming to the shape of the accessory the second cavity portion is configured to receive the accessory and engagement of the accessory with the second body portion precludes movement of the accessory except for movement in the insertion and withdrawal direction along an accessory receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis, the second body portion comprising a pair of parallel through slits disposed in a lateral sidewall of the second body portion defining a unitary retention portion comprising a polymer spring, the polymer spring comprising a protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body;  
wherein the polymer spring further comprises a first unitary end and a second unitary end and an intermediate portion extending between the first end unitary with the holster body defining a retention beam portion, the retention beam portion comprising a pair of ribs oriented with the handgun receiving and withdrawal axis and comprising an arcuate inwardly facing surfaces configured for engagement of the accessory while the accessory and attached handgun is being received and seated in the holster, the intermediate portion moving outwardly as the accessory with attached handgun is being received and seated, the inwardly protruding portion being disposed between the first end and the second end, the retention beam portion bending in a bow-like manner while the accessory is received in the cavity; 
 	wherein the holster body is unitarily formed of a single piece of glass filled polyamide material;  
wherein the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein a width of the internal cavity spaced .25 inches from the forward margin of the holster body is from about 1.20 inches to about 1.50 inches.  

A handgun holster, the holster configured for receiving each of a multiplicity of handguns comprising different form factors and each of the multiplicity of handguns comprising an accessory rail, and configured for receiving an accessory attachable to the accessory rail of the handgun, the holster comprising: 
a holster body and a belt loop, the holster body comprising a rearward portion comprising a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side and a right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body, the holster is wearable either on the right or left side of a user; the holster body defining a cavity sized for receiving each of the multiplicity of handguns with a clearance between each of the multiplicity of handguns and the holster body; 
the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body comprising a first body portion defining a first cavity portion and a second body portion defining a second cavity portion, the first cavity portion being dimensioned and configured so that, when the handgun is attached to the accessory and the handgun is holstered, -4-Attorney Docket No.: P24173US03Application No.: 17/153,964there is a clearance around the handgun; the first cavity being dimensioned so that the holster body may be utilized with the multiplicity of handguns comprising semi-automatic handguns with mounting rails; 
the holster only comprising passive retention of the accessory and attached handgun, the second body portion defining a second cavity portion comprising a shape and internal width dimension and the accessory comprising a shape and external width dimension such that the second body portion interferes with the accessory when the accessory is attached to the handgun and the accessory with attached handgun is inserted into the second cavity portion, the internal width dimension of the second cavity portion is configured to expand when the second body portion receives the accessory and attached handgun such that the second body portion conformingly and snugly receives the accessory, and the engagement of the accessory with the second body portion precludes movement of the accessory and attached handgun except for movement in the insertion and withdrawal direction along an accessory receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis; 
the second body portion comprising a pair of parallel through slits disposed in a lateral sidewall of the second body portion defining a unitary retention portion comprising a polymer spring, the polymer spring comprising a protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion configured for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body;  
wherein the holster body is unitarily formed of a single piece of glass filled polyamide material;
polymer spring is configured to be pushed outwardly when the accessory is attached to the handgun and the accessory and attached handgun are holstered, thereby expanding the width of the second cavity defined by the polymer spring and thereby clamping the accessory between the opposing sides of the holster body; 

wherein the polymer spring further comprises two unitary ends and an intermediate portion therebetween, the protruding portion comprising a rib with an inclined lead-in surface.  

A handgun holster, the holster comprising a holster body sized for receiving each of a multiplicity of handguns comprising different form factors and each of the multiplicity of handguns comprising an accessory rail, and configured for receiving an accessory attachable to the accessory rail of each of the multiplicity of handguns, the holster comprising: 
the holster body and a belt loop configured to be attachable to either of two lateral sides of the holster body with a pair of threaded fasteners, whereby the holster is wearable either on the right or left side of a user; the holster body defining a cavity sized for receiving each of the multiplicity of handguns with spacing between each of the multiplicity of handguns and the holster body; 
the holster body defining a cavity extending along a handgun receiving and withdrawal axis, the holster body comprising a first body portion defining a first cavity portion and a second body portion defining a second cavity portion, the first cavity portion being dimensioned and-6-Attorney Docket No.: P24173US03 Application No.: 17/153,964 configured so that, while the handgun is holstered, the first body portion receives the handgun while leaving a clearance around the handgun; the clearance being selected to allow the holster body to receive each of the multiplicity of handguns comprising semi-automatic handguns with mounting rails; 
the holster only comprising passive retention of the accessory and the attached handgun, the second body portion defining a second cavity portion comprising a shape and internal width dimension and the accessory comprising a shape and external width dimension such that the second body portion interferes with the accessory when the accessory is attached to the handgun and the accessory with attached handgun is inserted into the second cavity portion, the second body portion comprising a pair of through slits disposed in a lateral sidewall of the second body portion and defining a unitary polymer spring, the polymer spring comprising a protruding portion disposed between the parallel through slits extending into the second cavity portion and defining a measurement point for the internal width dimension, the polymer spring configured for resiliently engaging the accessory, the polymer spring is configured to be pushed outwardly when the accessory is attached to the handgun and the accessory and attached handgun are holstered thereby expanding the width of the second cavity and thereby clamping the accessory between the opposing sides of the holster body;  
wherein the holster body is unitarily formed of a single piece of glass filled polyamide material;
wherein the polymer spring further comprises two unitary ends and an intermediate portion therebetween, the protruding portion comprising a rib with an inclined lead-in surface;
wherein the first cavity portion is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein a width of the internal cavity spaced .25 inches from the forward margin of the holster body is from about 1.20 inches to about 1.50 inches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 23, 24, 25, 26, 27 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21, lines 13 & 14 recite: “the handgun” (i.e. Singular).  However, Claim 21, line 2 sets forth “a multiplicity of handguns” (i.e. Plural).
	The phrase “the handgun” (i.e. Singular) renders the claim to be vague and indefinite because it is UNCLEAR to which aforementioned structure(s) is being encompassed with such language.
	It is UNCLEAR if applicant is referring to “a multiplicity of handguns” (i.e. Plural) as set forth in Claim 21, line 2 or if applicant is referring to a different or separate “handgun” (i.e. Singular).  Further clarification is required.
	To rectify the indefinite issue, it appears that the language of Claim 21, lines 13 & 14 should be changed or amended to - - the multiplicity of handguns - - .

Claim 21 recites the limitation "the first internal cavity" in Claim 21, line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22, the phrase "like manner" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 25, line 4 recite: “the handgun” (i.e. Singular).  However, Claim 25, line 2 sets forth “a multiplicity of handguns” (i.e. Plural).
	The phrase “the handgun” (i.e. Singular) renders the claim to be vague and indefinite because it is UNCLEAR to which aforementioned structure(s) is being encompassed with such language.
	It is UNCLEAR if applicant is referring to “a multiplicity of handguns” (i.e. Plural) as set forth in Claim 25, line 2 or if applicant is referring to a different or separate “handgun” (i.e. Singular).  Further clarification is required.
	To rectify the indefinite issue, it appears that the language of Claim 25, lines 4, 15, 16 & 22 should be changed or amended to - - each of said multiplicity of handguns - - .

Claim 25, lines 15, 16, 22 & 34 recite: “the handgun” (i.e. Singular).  However, Claim 25, line 2 sets forth “a multiplicity of handguns” (i.e. Plural).
	The phrase “the handgun” (i.e. Singular) renders the claim to be vague and indefinite because it is UNCLEAR to which aforementioned structure(s) is being encompassed with such language.
	It is UNCLEAR if applicant is referring to “a multiplicity of handguns” (i.e. Plural) as set forth in Claim 25, line 2 or if applicant is referring to a different or separate “handgun” (i.e. Singular).  Further clarification is required.
	To rectify the indefinite issue, it appears that the language of Claim 25, lines 4, 15, 16, 22 & 34 should be changed or amended to - - the multiplicity of handguns - - .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,735,255 B1) to Kincaid et al. in view of (U.S. Patent Publication Number 2018 / 0321014 A1) to Rassias; and (U.S. Patent Number 6,267,279) to Matthews.
Regarding claim 21, Kincaid et al., discloses handgun holster (200), the holster configured for receiving each of a multiplicity of handguns comprising different form factors and each of the multiplicity of handguns comprising an accessory rail (182), and configured for receiving an accessory (100) attachable to the accessory rail (182) of each of said multiplicity of handguns, the holster (200) comprising: 
the holster body (210) defining the cavity (220) extending along the handgun receiving and withdrawal axis, the holster body comprising a first body portion defining the first cavity portion (i.e. Upper Portion of (220) in Figure 1) and the second body portion defining a second cavity portion (i.e. Lower Portion of (220) in Figure 1), the first cavity portion (i.e. Upper Portion of (220) in Figure 1) being dimensioned and configured so that, while the handgun (180) is holstered there is a clearance between the handgun (180) and holster (200) extending around three sides of the handgun (180), wherein the first internal cavity (i.e. Internal Portion of 220) is defined by opposing parallel planar faces of opposing lateral holster body sidewalls (See Figure 8A); -2-Attorney Docket No.: P24173US03 Application No.: 17/153,964 
the second cavity portion (i.e. Lower Portion of (220) in Figure 1) comprising a shape conforming to the shape of the accessory (100) the second cavity portion (i.e. Lower Portion of (220) in Figure 1) is configured to receive the accessory and engagement of the accessory with the second body portion precludes movement of the accessory (100) except for movement in the insertion and withdrawal direction along an accessory receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis. 
However, Kincaid et al., lacks and does not explicitly disclose the holster body and the belt loop, the holster body comprising the rearward portion comprising the shape that is symmetrical about the central plane and belt loop attachment portions on each of the left side and the right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body with the pair of threaded fasteners, the holster is configured to be wearable either on the right or left side of a user.
Rassias teaches the holster (50 & 20) comprising the holster body and the belt loop (30), the holster body comprising the rearward portion comprising the shape that is symmetrical about the central plane (See Figures 2 & 5) and belt loop attachment portions (39) on each of the left side and the right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body with the pair of threaded fasteners (40 & 53), the holster is configured to be wearable either on the right or left side of a user (See Figures 3A, 3B, 4A & 4B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster body and the belt loop, the holster body comprising the rearward portion comprising the shape that is symmetrical about the central plane and belt loop attachment portions on each of the left side and the right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body with the pair of threaded fasteners, the holster is configured to be wearable either on the right or left side of a user as taught by Rassias with the holster of Kincaid et al., in order to appeal to both left and right handed users.
 However, Kincaid et al., lacks and does not explicitly disclose the second body portion comprising the pair of parallel through slits disposed in the lateral sidewall of the second body portion defining the unitary retention portion comprising the polymer spring, the polymer spring comprising the protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body.
Matthews teaches the second body portion (i.e. Lower Cavity of (14) in Figure 3) comprising the pair of parallel through slits (23 & 24) disposed in the lateral sidewall of the second body portion (i.e. Lower Cavity of (14) in Figure 3) defining the unitary retention portion (See Figure 3) comprising the polymer spring, the polymer spring comprising the protruding portion (29) disposed between the pair of parallel through slits (23 & 24) and extending into the second cavity portion for resiliently engaging the accessory when the handgun (12) and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second body portion comprising the pair of parallel through slits disposed in the lateral sidewall of the second body portion defining the unitary retention portion comprising the polymer spring, the polymer spring comprising the protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body as taught by Matthews with the holster of Kincaid et al., in order to prevent excess movement when the accessory is being stored.

Regarding claim 22, Kincaid et al., as modified by Matthews discloses wherein the polymer spring further comprises the first unitary end and the second unitary end and an intermediate portion extending between the first end unitary with the holster body defining the retention beam portion, the retention beam portion comprising a pair of ribs oriented with the handgun receiving and withdrawal axis and comprising an arcuate inwardly facing surfaces configured for engagement of the accessory while the accessory and attached handgun is being received and seated in the holster, the intermediate portion moving outwardly as the accessory with attached handgun is being received and seated, the inwardly protruding portion being disposed between the first end and the second end, the retention beam portion bending in the bow-like manner while the accessory is received in the cavity (See Figures 1, 1A & 3). 
 
Regarding claim 23, Kincaid et al., discloses wherein the holster body (214) is unitarily formed.
However, Kincaid et al., as modified by above lacks and does not explicitly disclose the single piece of glass filled polyamide material.  
It would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to make the single piece of glass filled polyamide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 24, Kincaid et al., as modified above lacks and does not explicitly disclose wherein the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein a width of the internal cavity spaced .25 inches from the forward margin of the holster body is from about 1.20 inches to about 1.50 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first internal cavity defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein a width of the internal cavity spaced 0.25 inches from the forward margin of the holster body is from about 1.20 inches to about 1.50 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 25, Kincaid et al., discloses the handgun holster (200), the holster configured for receiving each of a multiplicity of handguns comprising different form factors and each of the multiplicity of handguns comprising an accessory rail (182), and configured for receiving an accessory (100) attachable to the accessory rail (182) of the handgun (180), the holster comprising: 
the holster body (210) defining the cavity (220) extending along a handgun receiving and withdrawal axis, the holster body (210) comprising the first body portion (i.e. Upper Portion of (220) in Figure 1) defining the first cavity portion and the second body portion defining the second cavity portion (i.e. Lower Portion of (220) in Figure 1), the first cavity portion (i.e. Upper Portion of (220) in Figure 1) being dimensioned and configured so that, when the handgun (180) is attached to the accessory (100) and the handgun (180) is holstered (See Figure 8B), -4-Attorney Docket No.: P24173US03 Application No.: 17/153,964there is a clearance around the handgun; the first cavity (i.e. Upper Portion of (220) in Figure 1) being dimensioned so that the holster body (210) may be utilized with the multiplicity of handguns (180) comprising semi-automatic handguns with mounting rails (182); 
the holster body (210) defining the cavity (220) sized for receiving each of the multiplicity of handguns with a clearance between each of the multiplicity of handguns and the holster body (210);
the holster (200) only comprising passive retention of the accessory and attached handgun, the second body portion defining the second cavity portion (i.e. Lower Portion of (220) in Figure 1) comprising a shape and internal width dimension and the accessory comprising a shape and external width dimension such that the second body portion interferes with the accessory (100) when the accessory (100)  is attached to the handgun and the accessory with attached handgun (180) is inserted into the second cavity portion (i.e. Lower Portion of (220) in Figure 1), the internal width dimension of the second cavity portion (i.e. Lower Portion of (220) in Figure 1) is configured to expand when the second body portion receives the accessory and attached handgun (180) such that the second body portion conformingly and snugly receives the accessory, and the engagement of the accessory (100) with the second body portion precludes movement of the accessory (100) and attached handgun (180) except for movement in the insertion and withdrawal direction along an accessory receiving and withdrawal axis parallel to the handgun receiving and withdrawal axis (See Figures 1 & 8A). 
However, Kincaid et al., lacks and does not explicitly disclose the holster body and the belt loop, the holster body comprising a rearward portion comprising a shape that is symmetrical about a central plane and belt loop attachment portions on each of a left side and a right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body, the holster is wearable either on the right or left side of a user.
Rassias teaches the holster (50 & 20) comprising the holster body and the belt loop (30), the holster body comprising the rearward portion comprising the shape that is symmetrical about the central plane (See Figures 2 & 5) and belt loop attachment portions (39) on each of the left side and the right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body with the pair of threaded fasteners (40 & 53), the holster is configured to be wearable either on the right or left side of a user (See Figures 3A, 3B, 4A & 4B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster body and the belt loop, the holster body comprising the rearward portion comprising the shape that is symmetrical about the central plane and belt loop attachment portions on each of the left side and the right side of the rearward portion, the belt loop is configured to be attachable to either the left side or the right side of the holster body with the pair of threaded fasteners, the holster is configured to be wearable either on the right or left side of a user as taught by Rassias with the holster of Kincaid et al., in order to appeal to both left and right handed users.
However, Kincaid et al., lacks and does not explicitly disclose the second body portion comprising the pair of parallel through slits disposed in the lateral sidewall of the second body portion defining a unitary retention portion comprising the polymer spring, the polymer spring comprising the protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion configured for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body.  
Matthews teaches the second body portion (i.e. Lower Cavity of (14) in Figure 3) comprising the pair of parallel through slits (23 & 24) disposed in the lateral sidewall of the second body portion (i.e. Lower Cavity of (14) in Figure 3) defining the unitary retention portion (See Figure 3) comprising the polymer spring, the polymer spring comprising the protruding portion (29) disposed between the pair of parallel through slits (23 & 24) and extending into the second cavity portion for resiliently engaging the accessory when the handgun (12) and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second body portion comprising the pair of parallel through slits disposed in the lateral sidewall of the second body portion defining the unitary retention portion comprising the polymer spring, the polymer spring comprising the protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body as taught by Matthews with the holster of Kincaid et al., in order to prevent excess movement when the accessory is being stored.

Regarding claim 26, Kincaid et al., discloses wherein the holster body (214) is unitarily formed.
However, Kincaid et al., as modified by above lacks and does not explicitly disclose the single piece of glass filled polyamide material.  
It would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to make the single piece of glass filled polyamide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 29, Kincaid et al., discloses the handgun holster (200), the holster comprising a holster body sized for receiving each of a multiplicity of handguns comprising different form factors and each of the multiplicity of handguns comprising an accessory rail, and configured for receiving an accessory attachable to the accessory rail of each of the multiplicity of handguns, the holster comprising: 
the holster body (210) defining the cavity (220) extending along a handgun receiving and withdrawal axis, the holster body comprising a first body portion defining the first cavity portion (i.e. Upper Portion of (220) in Figure 1) and the second body portion defining a second cavity portion (i.e. Lower Portion of (220) in Figure 1), the first cavity portion being dimensioned and-6-Attorney Docket No.: P24173US03 Application No.: 17/153,964configured so that, while the handgun (180) is holstered, the first body portion receives the handgun while leaving a clearance around the handgun; the clearance being selected to allow the holster body to receive each of the multiplicity of handguns comprising semi-automatic handguns with mounting rails; 
the holster (200) only comprising passive retention of the accessory (100) and the attached handgun (180), the second body portion defining the second cavity portion (i.e. Lower Portion of (220) in Figure 1) comprising a shape and internal width dimension and the accessory (100) comprising a shape and external width dimension such that the second body portion interferes with the accessory when the accessory (100) is attached to the handgun and the accessory (100) with attached handgun (180) is inserted into the second cavity portion (i.e. Lower Portion of (220) in Figure 1).
However, Kincaid et al., lacks and does not explicitly disclose the holster body and the belt loop configured to be attachable to either of two lateral sides of the holster body with the pair of threaded fasteners, whereby the holster is wearable either on the right or left side of a user; the holster body defining the cavity sized for receiving each of the multiplicity of handguns with spacing between each of the multiplicity of handguns and the holster body. 
Rassias teaches the holster (50 & 20) comprising the holster body and the belt loop (30) configured to be attachable to either of two lateral sides of the holster body with the pair of threaded fasteners (40 & 53), whereby the holster (50) is wearable either on the right or left side of a user; the holster body defining the cavity sized for receiving each of the multiplicity of handguns with spacing between each of the multiplicity of handguns and the holster body (See Figures 3A, 3B, 4A & 4B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the holster body and the belt loop configured to be attachable to either of two lateral sides of the holster body with the pair of threaded fasteners, whereby the holster is wearable either on the right or left side of a user; the holster body defining the cavity sized for receiving each of the multiplicity of handguns with spacing between each of the multiplicity of handguns and the holster body as taught by Rassias with the holster of Kincaid et al., in order to appeal to both left and right handed users.
However, Kincaid et al., lacks and does not explicitly disclose the second body portion comprising a pair of through slits disposed in a lateral sidewall of the second body portion and defining a unitary polymer spring, the polymer spring comprising a protruding portion disposed between the parallel through slits extending into the second cavity portion and defining a measurement point for the internal width dimension, the polymer spring configured for resiliently engaging the accessory, the polymer spring is configured to be pushed outwardly when the accessory is attached to the handgun and the accessory and attached handgun are holstered thereby expanding the width of the second cavity and thereby clamping the accessory between the opposing sides of the holster body.  
Matthews teaches the second body portion (i.e. Lower Cavity of (14) in Figure 3) comprising the pair of parallel through slits (23 & 24) disposed in the lateral sidewall of the second body portion (i.e. Lower Cavity of (14) in Figure 3) defining the unitary retention portion (See Figure 3) comprising the polymer spring, the polymer spring comprising the protruding portion (29) disposed between the pair of parallel through slits (23 & 24) and extending into the second cavity portion for resiliently engaging the accessory when the handgun (12) and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second body portion comprising the pair of parallel through slits disposed in the lateral sidewall of the second body portion defining the unitary retention portion comprising the polymer spring, the polymer spring comprising the protruding portion disposed between the pair of parallel through slits and extending into the second cavity portion for resiliently engaging the accessory when the handgun and accessory are holstered thereby clamping the accessory between the opposing sides of the holster body as taught by Matthews with the holster of Kincaid et al., in order to prevent excess movement when the accessory is being stored.

Regarding claim 30, Kincaid et al., discloses wherein the holster body (214) is unitarily formed.
However, Kincaid et al., as modified by above lacks and does not explicitly disclose the single piece of glass filled polyamide material.  
It would have been obvious to one having ordinary skill in the art at the time the invention as effectively filed to make the single piece of glass filled polyamide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 31, Kincaid et al., as modified by Matthews discloses the polymer spring further comprises two unitary ends and an intermediate portion therebetween, the protruding portion (29) comprising the rib with an inclined lead-in surface (See Figures 1A & 3).

Regarding claim 32, Kincaid et al., as modified above lacks and does not explicitly disclose wherein the first internal cavity is defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein a width of the internal cavity spaced .25 inches from the forward margin of the holster body is from about 1.20 inches to about 1.50 inches.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first internal cavity defined by opposing parallel planar faces of opposing lateral holster body sidewalls, wherein a width of the internal cavity spaced 0.25 inches from the forward margin of the holster body is from about 1.20 inches to about 1.50 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 – 32 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734